Citation Nr: 0506628	
Decision Date: 03/09/05    Archive Date: 03/21/05

DOCKET NO.  03-06 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for residuals of a left 
knee injury.


REPRESENTATION

Appellant represented by:	Vietnam Era Veterans 
Association


ATTORNEY FOR THE BOARD

C. Dillon, Counsel




INTRODUCTION

The veteran served on active duty from July 1962 to August 
1966.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii, that denied the above claim. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the veteran 
if further action is required.


REMAND

A remand is required for compliance with VA's duty to assist.  
This is necessary to ensure that there is a complete record 
upon which to decide the veteran's claim so that he is 
afforded every possible consideration.

Computer records show the veteran has received supplemental 
security income payments by virtue of disability.  Evidence 
from the Social Security Administration (SSA) should be 
obtained.  See Murinscak v. Derwinski, 2 Vet. App. 363 
(1992).  

In a letter dated in January 1984, M. Takai, M.D. noted that 
the veteran had been treated by Robert D. Edwards, M.D. for a 
left knee injury in 1979.  The veteran's treatment records 
from Dr. Edwards should be obtained on remand.

The RO should also take this opportunity on remand to obtain 
updated VA medical records and schedule the veteran for a VA 
examination to determine the etiology of his current left 
knee disability.



Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  Make arrangements to obtain the veteran's 
records from SSA pertaining to any disability 
adjudication, to include any administrative 
decision and any evidence relied upon in 
rendering the decision.  

Make arrangements to obtain any updated 
medical records dated after February 6, 2004, 
from the VA Medical Center in Honolulu.

Make arrangements to obtain the veteran's 
treatment records from Robert D. Edwards, 
M.D., dated since 1979.  See Letter from Dr. 
Takai to Dr. Edwards, dated January 9, 1984.

If any of the above records are not 
available, that fact should be specifically 
noted in the claims folder. 

2.  After completing the above development 
and associating any new evidence with the 
claims folder, schedule the veteran for an 
appropriate VA examination for the purpose of 
determining the etiology of his current left 
knee disability.  The examiner should 
indicate in the report that the claims folder 
was reviewed.  The examiner is directed to 
the service medical record indicating 
complaint and treatment of the left knee in 
April 1966.  The examiner should give a 
medical opinion, with full rationale, as to 
whether it is at least as likely as not (50 
percent or more) that any current left knee 
disability had its onset during active 
service or is related to any in-service 
disease or injury.  

3.  The RO should then readjudicate the 
veteran's claim, with application of all 
appropriate laws, regulations, and case law 
and consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to the 
claim remains adverse to the veteran, he 
should be furnished a supplemental statement 
of the case and afforded an appropriate 
period of time within which to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purposes of this REMAND are to obtain additional 
information and comply with due process considerations.  No 
inference should be drawn regarding the final disposition of 
this claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004). 

